        Case 1:19-cr-10080-NMG Document 1722 Filed 02/09/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                                    )
      v.                            )  Case No. 19-CR-10080-NMG
                                    )
                                    )
GREGORY COLBURN, et al.,            )
                                    )
      Defendants.                   )
 ___________________________________)


     UNOPPOSED MOTION FOR ADMISSION PRO HAC VICE OF VICKI CHOU

       Pursuant to Local Rule 83.5.3, the undersigned, counsel for William McGlashan, Jr., and

a member of the bar of this Court, hereby requests that Vicki Chou be permitted to appear in this

Court pro hac vice as counsel for Mr. McGlashan.

       In support of this Motion, Defendant submits the attached Certification of Ms. Chou,

setting forth the information required pursuant to Local Rule 83.5.3. Counsel for Mr.

McGlashan has conferred with counsel for the United States, who does not oppose this motion.



Dated: February 8, 2021                         Respectfully submitted,

                                                William McGlashan, Jr.

                                                By his attorney,

                                                /s/ Jack W. Pirozzolo
                                                Jack W. Pirozzolo (BBO # 564879)
                                                Sidley Austin LLP
                                                60 State Street
                                                36th Floor
                                                Boston, MA 02109
                                                (617) 223-0304
                                                jpirozzolo@sidley.com
        Case 1:19-cr-10080-NMG Document 1722 Filed 02/09/21 Page 2 of 2




                  LOCAL RULES 112.1 AND 7.1(A)(2) CERTIFICATION

       I, Jack W. Pirozzolo, counsel for Mr. McGlashan, hereby certify that, in accordance with

Local Rules 112.1 and 7.1(A)(2), I have conferred with counsel for the government, who does

not oppose this Motion.

                                                      /s/ Jack W. Pirozzolo
                                                      Jack W. Pirozzolo




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2021, this document, filed through the CM/ECF

system, will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered

participants.

                                                      /s/ Jack W. Pirozzolo
                                                      Jack W. Pirozzolo




                                                  2
